ALLOWABILITY NOTICE

Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions.
Reasons for Allowance
     The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the cited prior art fails to disclose or make obvious “…wherein the tissue stop includes a stamped metal portion.”
The most relevant prior art is Farascioni et al. (US 7,988,028; “Farascioni”) in view of Ahlberg et al. (US 7,494,501; “Ahlberg”). 
Farascioni discloses a tissue stop (700). Ahlberg teaches jaw spines formed of a metallic material, overmolded with plastic (col. 2 ll. 1-5).
It would not have been obvious to combine because Farascioni and Ahlberg, because Farascioni does not qualify as prior art under 103(a).
3.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to EYAMINDAE JALLOW whose telephone number is (571)270-1927. The examiner can normally be reached on Monday-Thursday from 7:30am-5:00pm and alternating Fridays from 7:30am-4:00pm. If 
5.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/EYAMINDAE C JALLOW/Primary Examiner, Art Unit 3731